      Case: 3:19-cv-00075-WHR Doc #: 1 Filed: 03/13/19 Page: 1 of 8 PAGEID #: 1




                        IN THE UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                            WESTERN DIVISION AT DAYTON


DIANA M. NELSON                                  *
5015 Summerset Drive
Tipp City, Ohio 45371                            *           Case No. 3:19 cv 0075

       Plaintiff,                                *

vs.                                              *

PRUDENTIAL INSURANCE                             *
COMPANY OF AMERICA
Attention: Corporate Legal Counsel               *
751 Broad Street
Newark, New Jersey 07102                         *

       Defendant.                      *
       _________________________________________________________________

                          COMPLAINT FOR WRONGFUL
                           DENIAL OF ERISA BENEFITS
        _________________________________________________________________

       Plaintiff Diana Nelson, for her Complaint against Defendant Prudential Insurance

Company of America (“Prudential”), states as follows:

                                            PARTIES

       1.       At all times relevant herein, Plaintiff was a resident of Tipp City and Miami

County, Ohio.

       2.       From 2009 until 2011, Plaintiff was an employee of Hospira, Inc., a national

pharmaceutical and medical device company. Hospira was acquired by Pfizer, Inc. in 2015.

       3.       Hospira established and maintained an employee welfare benefits program for
     Case: 3:19-cv-00075-WHR Doc #: 1 Filed: 03/13/19 Page: 2 of 8 PAGEID #: 2



employees, including a group disability plan, designated as Group Policy No. 4671 (the “Plan”),

which provided short and long term disability coverage.

       4.       Upon information and belief, Defendant Prudential was the underwriter of benefits

and the designated claims administrator for the Plan.

       5.       At all relevant times herein, Plaintiff was a beneficiary under the Plan and entitled

to seek benefits from it.

       6.       At all relevant times herein, the administration of the Plan was governed by the

Employee Retirement Income Security Act of 1974, 29 U.S.C. § 1001 et seq. (“ERISA”).

                                 JURISDICTION AND VENUE

       7.       This is an action against Defendant for recovery of benefits under ERISA and

within the jurisdiction of this Court pursuant to 29 U.S.C. § 1132(e) and 28 U.S.C. §1331.

       8.       Pursuant to ERISA, 29 U.S.C. § 1132(e)(2), venue is properly laid in the Southern

District of Ohio, Western Division at Dayton, because the breach of the Plan occurred in Miami

County, Ohio.

                                   ALLEGATIONS OF FACT

       9.       Plaintiff was employed by Hospira as a Critical Care Sales Specialist, a highly

compensated medical sales position.

       10.      Early in 2011, Plaintiff began planning to enhance her career options at Hospira by

returning to school to become a Certified Registered Nurse Anesthetist (CRNA). She wanted to

apply for admission to the CRNA program at Wright State University, which required an applicant

to be a licensed registered nurse and to have at least one year of experience as a critical care nurse.

Plaintiff was a licensed nurse, but did not have the required experience as critical care nurse to

enter the program.

                                                  2
     Case: 3:19-cv-00075-WHR Doc #: 1 Filed: 03/13/19 Page: 3 of 8 PAGEID #: 3



       11.     Plaintiff planned to work part-time on nights and weekends—while continuing her

regular employment schedule with Hospira—until she had gained the necessary experience to

qualify for the CRNA program. To that end, she applied and was eventually hired for a part-time

position at Atrium Medical Center in Middletown in November 2011.

       12.     During this same period in 2011, Plaintiff was suffering from a combination of

mental health conditions that included severe and unstable depression, a virulent mood disorder

and severe post traumatic stress disorder.

       13.     As her family’s primary source of income, Plaintiff did not want to stop working at

her Hospira job, where she earned over $140,000 in 2011. But as she continued to experience

what she described as “emotional meltdowns” with customers and her manager, she was

persuaded by her manager and co-workers to focus on seeking effective treatment for her mental

illness while also accessing disability leave that would allow her to protect her job.

       14.     Plaintiff submitted a claim for disability benefits and ceased working at Hospira on

December 2, 2011. She nevertheless was determined that her inability to work would be only

temporary, and persisted with her plan to work part-time at Atrium in order to qualify for the

CRNA program.

       15.     For Plaintiff to be eligible for disability income benefits under the Hospira Plan,

Prudential must determine:

       ●       you are unable to perform the material and substantial duties of your regular
               occupation due to sickness or injury; and

       ●       you are under the regular care of a doctor; and

       ●       you have a 20% or more loss in your monthly earnings due to that sickness or
               injury.



                                                 3
     Case: 3:19-cv-00075-WHR Doc #: 1 Filed: 03/13/19 Page: 4 of 8 PAGEID #: 4



           16.   To qualify for long term disability benefits, a claimant must be continuously

disabled from the onset of the disabling illness through an elimination period of 180 days.

           17.   Plaintiff began her orientation training to do part-time critical care nursing at

Atrium in mid-December 2011.

           18.   At the same time, Plaintiff also began three weeks of outpatient electroconvulsive

therapy, known as ECT, a drastic treatment for the most severe cases of depression and psychosis.

However, the ECT treatment caused Plaintiff additional unanticipated and problematic side

effects, including memory loss, and further impaired her judgment and ability to function.

           19.   Plaintiff did not disclose her ECT treatment to Atrium.

           20.   Plaintiff spent her initial few weeks of the Atrium orientation period in reviews of

hospital policies and relevant law. When Plaintiff attempted to begin patient-care nursing duties

in January 2012, she made many mistakes and was written up by her supervisors on three

occasions. Plaintiff was unable to complete the orientation period and was terminated by Atrium

in February 2012.

           21.   In March 2012, Plaintiff was admitted to an in-patient residential treatment center

for her mental illness where she remained for the next three months.

           22.   Prudential initially approved Plaintiff’s claim for LTD benefits due to her mental

illness treatment and hospitalization. She became eligible for Plan LTD benefits on June 2, 2012.

           23.   In March 2014, the Social Security Administration notified Plaintiff it determined

she was totally disabled from performing any occupation as of December 2, 2011.

           24.   Prudential paid Plaintiff LTD benefits for 24 months, or until June 2014, as the

maximum benefit payable under the Plan for a disability resulting in whole or in part from a mental

illness.

                                                   4
     Case: 3:19-cv-00075-WHR Doc #: 1 Filed: 03/13/19 Page: 5 of 8 PAGEID #: 5



        25.     However, Plaintiff appealed the termination of her claim based on cognitive

difficulties related to the ECT treatments and a sleep disorder which caused unpredictable daytime

sleepiness and work restrictions for “situations in which a loss of consciousness would pose harm

to self or others.”

        26.     Based on medical reviews by its own neurology and occupational medicine

specialists, Prudential approved Plaintiff’s appeal and resumed paying her benefits through April

2016.

        27.     As part of its continuing evaluation of her claim, Prudential obtained Plaintiff’s tax

returns indicating her employment with Atrium from December 2011 to February 2012.

        28.     Prudential regarded Plaintiff’s attempt to work for Atrium as proof she had the

ability to perform duties consistent with her regular occupation at Hospira. As a result, Prudential

determined she had never been “disabled” under the terms of the Plan when her claim began in

December 2011.

        29.     In May 2016, Prudential informed Plaintiff that her claim was terminated and an

overpayment in excess of $152,000 was created since benefits should never have been paid to her.

        30.     Plaintiff twice submitted requests for appeal reviews to Prudential disputing its

denial of Plaintiff’s claim, its incorrect calculation of her benefit amount and its demands for

repayment of the alleged overpayment of benefits. Although Plaintiff was nominally employed

for ten weeks in Atrium’s nurse orientation training, she was never able to perform the “material

and substantial duties” either of her regular occupation at Hospira, or as a critical care nurse in

training for Atrium, due to her severe mental illness and the effects of the electroconvulsive

therapy.

        31.     Prudential denied both appeal requests and provided its final decision to deny the

                                                  5
     Case: 3:19-cv-00075-WHR Doc #: 1 Filed: 03/13/19 Page: 6 of 8 PAGEID #: 6



claim on September 12, 2017.

        32.     All statutory and conditions precedent have been complied with by Plaintiff prior to

the institution of this action including, but not limited to, the exhaustion of all administrative

appeals available under the Plan.

                                 COUNT I:
              ACTION TO RECOVER LONG TERM DISABILITY BENEFITS

        33.     Plaintiff restates the allegations contained in paragraphs 1 through 32 above as if

fully restated herein.

        34.     Defendant has unfairly, wrongfully and arbitrarily denied Plaintiff’s claim for LTD

benefits under the Plan, and wrongfully demanded repayment from her of over $152,000 in

previously paid disability benefits.

        35.     Defendant’s claim decision is contrary to the medical evidence in the

administrative claim record. Plaintiff was not capable of performing the material and substantial

duties of her regular occupation with Hospira in December 2011 merely because she

attempted—and failed—to work part-time for Atrium as a critical care nurse in training.

        36.     In denying Plaintiff’s claim for continued disability benefits, Defendant has

rejected the results of its own contemporaneous disability evaluations of the Plaintiff as well as the

total disability determination made by the Social Security Administration.

        37.     As a result of Defendant’s wrongful and arbitrary denial of Plaintiff’s eligibility for

long term disability benefits, Plaintiff has and will continue to incur damages.

                                COUNT II:
                RECOVERY OF UNDER PAYMENT OF BACK BENEFITS

        38.     Plaintiff restates the allegations contained in paragraphs 1 through 37 above as if

fully restated herein.

                                                  6
     Case: 3:19-cv-00075-WHR Doc #: 1 Filed: 03/13/19 Page: 7 of 8 PAGEID #: 7



       39.     Plaintiff’s administrative appeals to Defendant included her request for a review of

the amount of her monthly earnings used to compute her monthly LTD benefit.

       40.     In its final 2017 claim decision, Defendant acknowledged that it had

mischaracterized sales bonuses received as compensation by Plaintiff which should have been

included in computing her monthly LTD benefit.

       41.     Defendant noted that Plaintiff’s scheduled monthly benefit should properly have

been calculated as $9,582.56.

       42.     The miscalculation of Plaintiff’s benefit resulted in a monthly under payment by

Defendant of Plaintiff’s LTD benefits in the amount of $4,182 from June 2012 until April 2016.

       43.     As a result, Plaintiff is entitled to the correct, higher benefit amount with the

reinstatement of her LTD benefits, as well as a recovery of the under paid back benefits.

       44.     As of March 2019, Defendant owes Plaintiff a total of $450,742 in under paid and

unpaid back LTD benefits.




       WHEREFORE, Plaintiff demands judgment against Defendant to reinstate her eligibility

for long term disability benefits payable under the Plan, effective May 2016; to make back

payment of LTD benefits due of $450,742 (based on the corrected monthly benefit amount of

$9,582.56); to nullify Defendant’s demands for repayment of previously paid benefits; for interest,

costs and attorney’s fees under ERISA; and for any and all other relief deemed just and equitable.




                                                  7
Case: 3:19-cv-00075-WHR Doc #: 1 Filed: 03/13/19 Page: 8 of 8 PAGEID #: 8




                             s / R. Mark Henry____________
                           R. Mark Henry (0062546)
                           130 W. Second St., Suite 1818
                           Dayton, Ohio 45402
                           Telephone: (937) 226-1212
                           Fax: (937) 226-1224
                           Email: rmhenry@donet.com
                           Trial Attorney for Plaintiff Diana M. Nelson




                                     8
